Citation Nr: 1824112	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to June 27, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1979, from March 1981 to May 1981, and from June 1986 to March 1992. He also has periods of service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This matter was previously remanded in June 2017. However, upon review of the record, the Board finds that an additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013). 

However, where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Id. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran does not meet the schedular requirements for the period prior to June 27, 2006, as determined by the RO and reflected in their February 2018 supplemental statement of the case. However, the Veteran asserts that he was unemployable as a result of his PTSD prior to June 27, 2006. Throughout the Veteran's claims file, he asserts that he is unable to maintain a job as a result of his PTSD and his resulting difficulty in getting along with others. See, e.g., January 2007 VA examination.

Therefore, the question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to include PTSD, for purposes of a possible extraschedular TDIU evaluation prior to June 27, 2006. 38 C.F.R. § 4.16(b). As noted above, the Board finds there is some plausible evidence of unemployability prior to June 27, 2006. Thus, a remand is required for the Director of Compensation Service to determine if an extraschedular rating prior to June 27, 2006 is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Submit the issue of entitlement to an earlier effective date for TDIU prior to June 27, 2006, to the Veteran to the Director of Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted in accordance with the provisions of 38 C.F.R. § 4.16(b). 

2. If the determination of the issue on appeal remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC. The Veteran and his representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




